DISMISS and Opinion Filed July 26, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00484-CV

                            RICHARD D. YOUNG, Appellant
                                        V.
                       ROBIN GIBBS AND KARL ADAMS, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01463-E

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Bridges and Lang
                                  Opinion by Justice Bridges
       The Dallas County Clerk’s office informed this Court that it would not be filing the
clerk’s record because appellant had filed with the trial court a document entitled “Defendant’s
Notice to Withdraw Appeal.” By letter dated June 27, 2016, we instructed appellant to file, by
July 5, 2016, either written verification that he has requested preparation of the clerk’s record or
a motion to dismiss the appeal. We cautioned appellant that failure to comply with the Court’s
instructions may result in dismissal of the appeal without further notice. See TEX. R. APP. P.
37.3(b), 42.3(b), (c). As of today’s date, appellant has not complied. Accordingly, we dismiss
the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
160484F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD D. YOUNG, Appellant                        On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-16-00484-CV        V.                       Trial Court Cause No. CC-16-01463-E.
                                                   Opinion delivered by Justice Bridges.
ROBIN GIBBS AND KARL ADAMS,                        Chief Justice Wright and Justice Lang
Appellees                                          participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees ROBIN GIBBS AND KARL ADAMS recover their costs
of this appeal from appellant RICHARD D. YOUNG.


Judgment entered July 26, 2016.




                                             –2–